Case 6:21-ap-00094-KSJ Doc1-5 Filed 05/28/21 Page 1 of 3

From: Milind Bharvirkar <milind101926@gmail,com>
Date: Thu, May 23, 2019 at 7:26 PM
Subject: resend Priatek update

To: To: ,
a >, Pam Matera < >, Power Speaker

<p m>, anil kurugode 4 >,
J Bob Milton < Brian Quimby
>, Charles Higdon < >, Cosey

Coleman <4 >

Derek Taul < >, Don Adams J
>, Robert Griffin < >,

>, Fred Heravi

Jeremy Ramos
, Jerry Livers 4
TIMOTHY M HENTHORNE <

Rommel Encisa
>, Tom Ayer

 
    
         
  
  

        
    
 
   
  

 
 

>, Lionel Francis
>, Remy Briam

en Ferland

 
 
 
 

>, Burton Brown

 

>

  

>, Terrence
Dr Vijay Patel

mark schulze +
>, Gregory Bunn <
>, Krishna Nallamshe

Anju Bhattarai
>, Carol Briam

   

>,
>, Srinivas Sanka 4 >, Walter
>, Hoshedar Tamboli
Brigide Avila <
>, John and Joy Flaxel

  

Sareet Majumdar
Matthews <

>, Bruce Kamm.

 
 

>, John King

EXHIBIT

i €

_

 
Case 6:21-ap-00094-KSJ Doc1-5 Filed 05/28/21 Page 2 of 3

  
     
 
      
 
  
  
  
      

>, Patti Brotherton
>, Dr Vio DOM
>, Ash Patel

casey sularski
Emmanuei Riclet < david bemoras

>, Jeanette

Maurice Evans < >, Edwin Cooperman
>, Ryan Hartne

Nancy Cummings
>, Linda Swenson
;
Steve Blumenfeld
>, William
Jim Heldret

>, CHRISTOPHER LAFAY 4

Donald Purcell <

 
 

>, John Glasscock

>, Joe Simons

Jawahar Taunk < >, Jim Rice

' me>, Ed
>, Brian Dow >, Yuneming lung

>, Arvind Shrestha >, Raul J, Serrano

>, ¢ ‘>, Sid Shah

>, Tom Monson <

>, Mike Brazerol

   
  
   

  

>, Mar

I'm resending this update. J forgot a couple email addresses. Many of you are communicating with me directly, yet
feel free to fet the group know your thoughts,

I'm especially grateful for people that have committed their time, money, and energy to try to save Priatek. Thank
you.

Read below.

Hello Investors,

I want to share an update and the actions underway to support Priatek,

We are in the process of thoroughly assessing and confirming the overall state of the business, including Priatek’s
assets and debt. It is clear that a new governance structure will need to be put in place as quickly as possible, to

inake and support critical decisions going forward. The #1 objective is to ensure Priatek is a success.

To help support Priatek’s success, a number of investors have started to help us develop an agenda that will allow us
to take the necessary critical next steps. I am encouraged that they can help us develop the insights and much needed

 
Case 6:21-ap-00094-KSJ Doc1-5 Filed 05/28/21 Page 3 of 3

revised focus. These investors are organizing and are determined to help us establish a planning framework to help
us renew our efforts.

The committee of investors formed include skilled and generous people focused on the well being of all

investors, This special committee nominated Mike Brazerol to serve as a facal point to help galvanize the voice of
the investors and to help add the energy, discipline and most importantly the spirit of goodwill to help us rally
around. J am thankful for their efforts and T want to let everyone know that they have my support. I have shared my
ideas and they are eager to hear and understand other viable options as well.

The next immediate action is to facilitate a revised Plan with broad support so that Priatek can position itself to”
relaunch its efforts. This committee has already been helpful in writing correspondence and recovering some
important assets of the company. They are in the process of requesting and scheduling meetings to begin the Plan

development efforts.

More updates will follow as our progress continues,

   
 

Milind

 
